Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is a response to a non-provisional application Number 16/763,609 filed on 05/13/2020. This application is a 35 USC §371 of International Application No. PCT/US2018/061267 filed on 11/15/2018. A preliminary amendment filed with the application is entered. Claims 1-5, 7-12, and 14 have been amended. Claims 15 is new. Claims 1-15 are pending.

Information Disclosure Statement
The information disclosure statement/s (IDS/s) submitted on 01/22/2021 and 02/11/2021 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement/s is/are being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

 Claims 1, 3-6, 8, 10-13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kwon et al. (US 20190141691 A1; hereinafter “Kwon”) in view of Yi (US 20200067676 A1).

Regarding claim 1, Kwon discloses a wireless transmit/receive unit (WTRU) comprising: 
a transceiver; and a processor (Fig. 10A: Transceiver 1002, processing unit 1000), the transceiver configured to monitor a plurality of configured  control resource sets (CORESETs) to receive a downlink control information (DCI) on a physical downlink control channel (PDCCH), wherein the DCI includes scheduling information for a data transmission on a physical downlink shared channel (PDSCH) reception ([0132] FIG. 6A illustrates a flow diagram of example operations 600 occurring in a UE (= a WTRU) participating in a beam failure detection, a beam failure recovery, and a decoding of a frame on a PDCCH; [0159] FIG. 6B illustrates a flow diagram of example operations 615 occurring in a UE (= a WTRU) participating in a beam failure detection, a beam failure recovery, and a decoding of a frame, where a TCI field is or is not included in a DCI that schedules a PDSCH; [0074] The QCL configuration for PDCCH (containing a DCI) contains the information that provides a reference to a TCI state, with [0075] Alternate 1: the QCL configuration or representation thereof is on a per CORESET basis, with the UE applying the QCL assumption to the associated CORESET monitoring occasions.); 
the processor configured to determine a default beam of a reference CORESET from among the plurality of configured CORESETs, wherein, on a condition that a scheduling offset of the data transmission on the PDSCH is less than a threshold, the processor is  configured to receive the data transmission on the PDSCH using the default beam of the reference CORESET ([0074] The QCL configuration for PDCCH contains the information that provides a reference to a TCI state, with [0075] Alternate 1: the QCL configuration or representation thereof is on a per CORESET basis, with the UE applying the QCL assumption to the associated CORESET monitoring occasions; [0088] In the situation when at least spatial QCL is configured or conveyed, higher layer UE-specific configuration of whether or not the TCI field is present in downlink-related DCI is supported. [0093] If the scheduling offset is less than a threshold K, PDSCH uses a pre-configured, pre-defined, or rule-based spatial assumption…The threshold K may be based on UE capability only if multiple candidate values of K are supported; the pre-configured or pre-defined spatial assumption corresponds to determining a default beam of a reference CORESET.).  
But Kwon does not explicitly disclose wherein the reference CORESET is determined based on at least one of a slot, a slot number, configured CORESETs monitored in the slot, and CORESET time location with respect to the data transmission on the PDSCH. 
However, in the context of beam management, Yi discloses slot based CORESET configuration for a  plurality of configured CORESETs ([0130] (1) Based on a search space configuration and/or control resource set (CORESET) configuration, the UE may know whether it is the slot based scheduling or the mini-slot based scheduling…, the UE may be indicated with a slot granularity or a mini-slot granularity through scheduling DCI; [0253] In the case that the slot base scheduling is supported in a normal subframe, different CORESET starting positions may be configured for each slot, and the starting point of the data may be dynamically indicated.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the WTRU of Kwon, based on the above teaching from Yi, to derive “the processor configured to determine a default beam of a reference CORESET from among the plurality of configured CORESETs, wherein the reference CORESET is determined based on at least one of a slot, a slot number, configured CORESETs monitored in the slot, and CORESET time location with respect to the data transmission on the PDSCH”, and thus obtain the limitations of claim 1, because the modification uses prior art elements according to their established functions to produce a predictable result that is equivalent to the claimed limitations. This method of improving was well within the ability of one of ordinary skill in the art, who would have been motivated to perform this modification in order to identify a slot for data transmission on the PDSCH.
The claim is written in an alternative form with species forming a Markush group representing a genus; the prior art document discloses one of the species (slot based CORESET configuration) which anticipates the genus (MPEP 2131.02).

Regarding claim 3, Kwon and Yi disclose the limitations of claim 1 as set forth, and Kwon further discloses wherein, on a condition that a plurality of data transmissions are scheduled for a plurality of PDSCHs, a first beam is used for the DCI transmission on the PDCCH and the default beam is used for the plurality of data transmissions on the plurality of PDSCHs ([0006] The method includes receiving, by the UE, a first frame on a first channel associated with a first beam identified during a beam failure recovery procedure, and determining, by the UE, that an assumed quasi-co-located relationship exists between the first channel and the first beam; [0010] wherein the first channel is a physical downlink control channel (PDCCH), and wherein the method further comprises receiving, by the UE from an access node, a quasi-co-located relationship associated with the PDCCH; [0093] If the scheduling offset is less than a threshold K, PDSCH uses a pre-configured, pre-defined, or rule-based spatial assumption (= default beam); [0100] For a PDSCH transmission, the access node conveys information about a downlink RS(s) that is QCL'ed with the DMRS of the PDSCH by TCI state in the DCI of a PDCCH that schedules the PDSCH; thus a first beam is used for PDCCH carrying the DCI and a default (predefined) beam is used for PDSCH.).  

Regarding claim 4, Kwon and Yi disclose the limitations of claim 3 as set forth, and Yi further discloses that a plurality of data transmissions utilizing a plurality of PDSCHs are scheduled over a plurality of slots by a DCI ([0473] The non-periodic rate matching resource set indicated by DCI signaling may be used in an every corresponding PDSCH slot in a use of the semi-persistent rate matching resource set.).
Furthermore, Kwon discloses wherein beams used for reception of the plurality of data transmissions (PDSCH) are different ([0137] The UE identifies a first RS as a new beam for beam failure recovery; [0140] The UE receives a first data frame on PDSCH; [0141] The UE decodes the first data frame by assuming that a DMRS of the PDSCH is QCL'ed with the first RS; [0223] The UE receives a second control frame that schedules a second data frame on a second PDSCH, where the second control frame includes a TCI field; [0224] The UE decodes the second data frame by assuming that a DMRS of the PDSCH is QCL'ed with a second RS identified by the TCI field; a first PDSCH QCL'ed with the first RS and a second PDSCH QCL'ed with a second RS indicates different beams for the first PDSCH and the second PDSCH).  
A skilled artisan can apply these further teachings from Yi and Kwon to derive wherein, on a condition that a plurality of data transmissions utilizing a plurality of PDSCHs are scheduled over a plurality of slots by a DCI, beams used for reception of the plurality of data transmissions are different.

Regarding claim 5, Kwon and Yi disclose the limitations of claim 1 as set forth, and Kwon further discloses using a pre-determined transmission configuration indication (TCI) state from a plurality of TCI states per CORESET as a default beam for the reception of the DCI on the PDCCH between a radio resource control configuration (RRC) and a medium access control-control element (MAC-CE) activation ([0093] If the scheduling offset is less than a threshold K, PDSCH uses a pre-configured, pre-defined, or rule-based spatial assumption (indicates a default beam); [0098] An access node maintains a list of up to M candidate TCI states at least for the purposes of sharing of QCL configuration and configures it to a UE. Each TCI state can be configured for one RS set; [0099] Out of the up to M candidate TCI states, up to 2.sup.N states are mapped to an N bit DCI for PDSCH, with M being equal to or greater than 2.sup.N; [0100] For a PDSCH transmission, the access node conveys information about a downlink RS(s) that is QCL'ed with the DMRS of the PDSCH by TCI state in the DCI of a PDCCH that schedules the PDSCH; [0103] As related to the conveying of the QCL configuration for PDCCH, the conveying of the QCL configuration (including that for default beam) is performed using RRC or RRC and MAC CE.).  

Regarding claim 6, Kwon and Yi disclose the limitations of claim 5 as set forth, and Kwon further discloses a correspondence between a TCI state and RS identification (ID) for the purpose of spatial QCL identifying a beam ([0065] Each TCI state may be configured with at least one reference signal (RS) set; [0066] Each identifier (ID), with details of the ID for further study, for downlink RS at least for the purpose of spatial QCL in an RS set may refer to one of the following downlink RS types: synchronization signal block (SSB), periodic channel state information reference signal (CSI-RS), aperiodic CSI-RS, or semi-persistent CSI-RS.), and
that on a condition that a scheduling offset of the data transmission on the PDSCH is less than a threshold, the processor is  configured to receive the data transmission on the PDSCH using the default beam of the reference CORESET ([0093] If the scheduling offset is less than a threshold K, PDSCH uses a pre-configured, pre-defined, or rule-based spatial assumption; the pre-configured or pre-defined spatial assumption indicates a default beam, which is equivalent to a default spatial QCL parameter.).
Although Kwon and Yi do not explicitly disclose wherein the pre-determined TCI state is determined by using a TCI state with a lowest identification (ID) within an active bandwidth part (BWP), this is simply a design implementation choice that can be easily selected by a person of ordinary skill in the art based on the above teachings from Kwon.

Regarding claim 8, Kwon discloses a method performed by a wireless transmit/receive unit (WTRU), the method comprising: 
monitoring, by the WTRU, a plurality of configured  control resource sets (CORESETs) to receive a downlink control information (DCI) on a physical downlink control channel (PDCCH), wherein the DCI includes scheduling information for a data transmission on a  physical downlink shared channel (PDSCH) ([0132] FIG. 6A illustrates a flow diagram of example operations 600 occurring in a UE (= a WTRU) participating in a beam failure detection, a beam failure recovery, and a decoding of a frame on a PDCCH; [0038] FIG. 6B illustrates a flow diagram of example operations occurring in a UE (= a WTRU) participating in a beam failure detection, a beam failure recovery, and a decoding of a frame, where a TCI field is or is not included in a DCI (received in a PDCCH) that schedules a PDSCH according to example embodiments described herein; [0074] The QCL configuration for PDCCH (containing a DCI) contains the information that provides a reference to a TCI state, with [0075] Alternate 1: the QCL configuration or representation thereof is on a per CORESET basis, with the UE applying the QCL assumption to the associated CORESET monitoring occasions.); and
determining, by the WTRU, a default beam of a reference CORESET from among the configured CORESETs ([0074] The QCL configuration for PDCCH contains the information that provides a reference to a TCI state, with [0075] Alternate 1: the QCL configuration or representation thereof is on a per CORESET basis, with the UE applying the QCL assumption to the associated CORESET monitoring occasions; [0088] In the situation when at least spatial QCL is configured or conveyed, higher layer UE-specific configuration of whether or not the TCI field is present in downlink-related DCI is supported. [0093] If the scheduling offset is less than a threshold K, PDSCH uses a pre-configured, pre-defined, or rule-based spatial assumption…The threshold K may be based on UE capability only if multiple candidate values of K are supported; the pre-configured or pre-defined spatial assumption corresponds to determining a default beam of a reference CORESET.).
But Kwon does not explicitly disclose wherein the reference CORESET is determined based on at least one of a slot, a slot number, configured CORESETs monitored in the slot, and CORESET time location with respect to the PDSCH.
However, in the context of beam management, Yi discloses slot based CORESET configuration for a  plurality of configured CORESETs ([0130] (1) Based on a search space configuration and/or control resource set (CORESET) configuration, the UE may know whether it is the slot based scheduling or the mini-slot based scheduling…, the UE may be indicated with a slot granularity or a mini-slot granularity through scheduling DCI; [0253] In the case that the slot base scheduling is supported in a normal subframe, different CORESET starting positions may be configured for each slot, and the starting point of the data may be dynamically indicated.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the WTRU of Kwon, based on the above teaching from Yi, to derive “wherein the reference CORESET is determined based on at least one of a slot, a slot number, configured CORESETs monitored in the slot, and CORESET time location with respect to the PDSCH”, and thus obtain the limitations of claim 8, because the modification uses prior art elements according to their established functions to produce a predictable result that is equivalent to the claimed limitations. This method of improving was well within the ability of one of ordinary skill in the art, who would have been motivated to perform this modification in order to identify a slot for data transmission on the PDSCH.
The claim is written in an alternative form with species forming a Markush group representing a genus; the prior art document discloses one of the species (slot based CORESET configuration) which anticipates the genus (MPEP 2131.02).

Claims 10-13 are rejected on the same grounds set forth in the rejection of claims 3-6, respectively. Claims 10-13 recite similar features as in claims 3-6, respectively, from the perspective of a method.

Regarding claim 15, Kwon and Yi disclose the limitations of claim 8 as set forth, and Kwon further discloses wherein, on a condition that a scheduling offset of the data transmission on the PDSCH is less than a threshold, the WTRU receives the data transmission on the PDSCH using the default beam of the reference CORESET ([0074] The QCL configuration for PDCCH contains the information that provides a reference to a TCI state, with [0075] Alternate 1: the QCL configuration or representation thereof is on a per CORESET basis, with the UE applying the QCL assumption to the associated CORESET monitoring occasions; [0088] In the situation when at least spatial QCL is configured or conveyed, higher layer UE-specific configuration of whether or not the TCI field is present in downlink-related DCI is supported. [0093] If the scheduling offset is less than a threshold K, PDSCH uses a pre-configured, pre-defined, or rule-based spatial assumption…The threshold K may be based on UE capability only if multiple candidate values of K are supported; the pre-configured or pre-defined spatial assumption corresponds to a default beam of a reference CORESET.). 

Claims 2 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Kwon in view of Yi and further in view of Lee et al. (US 20180324843 A1; hereinafter ”Lee”).

Regarding claim 2, Kwon and Yi disclose the limitations of claim 1 as set forth. But Kwon and Yi do not disclose wherein the CORESET time location with respect to the data transmission on the PDSCH is a latest time location with the plurality of configured CORESETs.  
However, in the same field of endeavor, Lee discloses transmitting PBCH in a latest time location with the plurality of configured CORESETs, and determining a CORESET position for PDSCH transmission based on the CORESET position for PBCH transmission ([0175] In order to fix the CORESET or PDSCH starting time position, it may be possible to assume that the CORESET(s) of FIG. 4 or the CORESET(s) or PDSCH of FIGS. 2 and 3 are transmitted in J.sup.th slot of +k.sup.th frame in association with the frame in which the SS burst set carrying the last PBCH during the last PBCH transmission time interval (TTI) starts being transmitted. [0184] It may also be possible to fix the CORESET(s) or CORESET(s)/PDSCH transmission time point to an absolute CORESET(s) transmission position as well as to fix the CORESET(s) or CORESET(s)/PDSCH transmission time point based on the PBCH TTI as in Alt 1 to 4.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the WTRU of Kwon and Yi as applied to claim 1, based on the above teaching from Lee, to derive “wherein the CORESET time location with respect to the data transmission on the PDSCH is a latest time location with the plurality of configured CORESETs”, because the modification uses prior art elements according to their established functions to produce a predictable result that is equivalent to the claimed limitations. This method of improving was well within the ability of one of ordinary skill in the art, who would have been motivated to perform this modification in order to determine CORESET position for PDSCH transmission.

Claim 9 is rejected on the same grounds set forth in the rejection of claim 2. Claim 9 recites similar features as in claim 2, from the perspective of a method.

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kwon in view of Yi, and further in view of 3GPP R1-1718920 (Qualcomm, 3GPP TSG-RAN WG1 #90bis, Prague, Czechia, 9th – 13th October 2017; hereinafter ”NPL1”).

Regarding claim 7, Kwon and Yi disclose the limitations of claim 1 as set forth, and Kwon further discloses that on a condition that a scheduling offset of the data transmission on the PDSCH is less than a threshold, the processor is configured to receive the data transmission on the PDSCH using the default beam of the reference CORESET ([0093] If the scheduling offset is less than a threshold K, PDSCH uses a pre-configured, pre-defined, or rule-based spatial assumption; the pre-configured or pre-defined spatial assumption indicates a default beam.).
But Kwon and Yi do not disclose wherein, on a condition that a scheduling offset of an aperiodic channel state information reference signal (AP-CSI-RS) is less than a threshold, a beam for the reception of the data transmission on the PDSCH in a same slot is used for the AP-CSI-RS measurement or the AP-CSI-RS measurement is skipped.
However, in the same field of endeavor, NPL1 discloses that the DCI triggering aperiodic CSI-RS resources includes a TCI state index indicating a beam for measurement (Sec. 4: Note: In the implicit approach, when a set of aperiodic CSI-RS resources are triggered, the triggering DCI includes a TCI state index which provides spatial QCL reference (= beam) for the triggered set of CSI-RS resources. Following the measurement, the spatial QCL reference in the RS set corresponding to the indicated TCI state is updated based on the preferred CSI-RS determined by the UE.).
Furthermore, Kwon suggests association of the downlink RS ID(s) to a TCI state (0086] Implicit update via an implicit association of the downlink RS ID(s) to a TCI state based on measurements by a UE are for further study.).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the WTRU of Kwon and Yi as applied to claim 1, based on the above teaching from NPL1, to derive “on a condition that a scheduling offset of an aperiodic channel state information reference signal (AP-CSI-RS) is less than a threshold, a beam for the reception of the data transmission on the PDSCH in a same slot is used for the AP-CSI-RS measurement or the AP-CSI-RS measurement is skipped”, because this is simply a design implementation choice that can be easily selected by a person of ordinary skill in the art based on the above teachings from Kwon. The modification uses prior art elements according to their established functions to produce a predictable result that is equivalent to the claimed limitations. This method of improving was well within the ability of one of ordinary skill in the art, who would have been motivated to perform this modification in order to make CSI-RS measurements on the default beam used for data transmission.

Claim 14 is rejected on the same grounds set forth in the rejection of claim 7. Claim 14 recites similar features as in claim 7, from the perspective of a method.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Samsung et al. (3GPP TSG-RAN WG1 #90bis, Prague, Czechia, 9th – 13th October 2017, R1-1719059) – WF on Beam Management.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAILENDRA KUMAR whose telephone number is (571)270-1606. The examiner can normally be reached IFP M-F 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHAILENDRA KUMAR/Primary Examiner, Art Unit 2471